Citation Nr: 0500232	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-26 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to former prisoner of war status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola






INTRODUCTION

The veteran had recognized service from November 1941 to 
April 1942 and from November 1942 to July 1945, and regular 
Philippine Army service from July 1945 to April 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDING OF FACT

The service department has certified that the veteran has no 
recognized prisoner of war status.  


CONCLUSION OF LAW

The veteran does not meet the criteria for former prisoner of 
war status.  38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. 
§§ 3.1(y), 3.203 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the instant case, the agency of original jurisdiction 
decision notified the veteran of the information and evidence 
not of record that is necessary to substantiate his claim for 
prisoner of war status in an October 2003 letter.  The agency 
of original jurisdiction issued the notification letter 
subsequent to the adverse determination.  However, the Board 
finds this will not prejudice the veteran.  

The RO informed the veteran that, in order to establish 
prisoner of war status, he must provide information 
supporting his claim that he had been interned as a prisoner 
of war.  The RO notified him of the specific information 
needed to establish his status as a prisoner of war.  

The letter notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, service department, Social Security, 
and other federal agencies.  The letter notified the veteran 
of the evidence already received.  He was advised that it was 
his responsibility to either send relevant records not held 
by a federal agency or to provide a properly executed release 
so that VA could request the records for him.  The veteran 
was also asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  

Additionally, the RO notified the veteran the reasons why he 
was not entitled to prisoner of war status in the January 
2003 determination.  The RO also provided notice in the 
August 2003 statement of the case and the April 2004 
supplemental statement of the case.  The statement of the 
case and the supplemental statement of the case also fully 
provided the laws and regulations pertaining to entitlement 
to the benefit sought, and included a detailed explanation as 
to why the veteran had no entitlement under the applicable 
laws and regulations based on the evidence provided.  For 
these reasons the Board the representative's assertion that 
the veteran has not received the proper notification under 
the VCAA without merit.  The duty to notify the veteran has 
been satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  

The Board also notes that VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  VA will refrain from providing 
assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim. VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (codified as amended at 38 C.F.R § 3.159(d)). 

VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to notify or assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless, non-prejudicial error.  See also, Valiao v. 
Principi, 17 Vet. App. 229 (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II, which replaced the 
opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004)).  

Likewise, any error in the sequence of events is not shown to 
have any effect on this case or to cause injury to the 
claimant.  The enactment of the VCAA has no material effect 
on adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  In Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (the veteran did not 
serve on active duty during a period of war and was not 
eligible for nonservice-connected pension benefits; because 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable).  

See also VAOPGCPREC 5-2004 (holding that under 38 U.S.C. 
§ 5103(a), the Department of Veterans Affairs (VA) is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, and that under 38 U.S.C. § 5103A, VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit). 

As will be explained below, the law, and not the evidence is 
dispositive in this case.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Therefore, the 
Board finds that no further action is necessary under the 
VCAA in this case and that the case is ready for appellate 
review.

In the present case, the evidence shows that the service 
department certified that veteran's active service in 
November 1956.  This certification was based on the veteran's 
specific grade and organization during active service.  It 
was also based on his assigned service number.  The service 
department specifically determined that the veteran was not a 
prisoner of war during and certified period of service.  In 
connection with a 1993 claim, the RO obtained a service 
department prisoner of war list, which did not include the 
veteran as a prisoner of war.  In February 1997 the veteran 
submitted a November 1996 statement from the Department of 
the Army.  The letter certified that the records and all the 
evidence presented had been reexamined and there was no basis 
found to warrant a change in the service certification 
furnished to the VA.  

The veteran has submitted an affidavit, Philippine Army 
service records, a statement from the Philippine National Red 
Cross, and statements in support of his claim.  He does not 
allege that there is additional information in support of his 
claim that has not been obtained or submitted.  

As stated, the official United States service department has 
certified the veteran's periods of active service and has 
determined the veteran was not a prisoner of war during any 
certified period of active service.  The veteran does not 
contend that he was a prisoner of war other than in April 
1942 or while assigned a different service number or to a 
different unit.  Additional certification of the veteran's 
active service is not required because the substantially 
complete application for benefits indicates that there is no 
reasonable possibility that any further assistance VA would 
provide to the claimant would substantiate his claim.  

Criteria

The term former prisoner of war means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  The VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  
38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  

For entitlement to compensation, VA may accept evidence of 
service submitted by a claimant, such as a DD 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2004).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203 (2004).  

Generally, a service department determination as to an 
individual's military service shall be binding upon VA unless 
a reasonable basis exists for questioning it.  Manibog v. 
Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 
530 (1992).  

Several Public Laws to which the veteran's claim is linked 
essentially enumerate a number of diseases for which service 
connection may be granted based upon one's status as a former 
prisoner of war.  See, e.g., Former POW Benefits Act of 1981, 
Pub. L. No. 97-37 (1981), Pub. L. No. 100-322 (1988).

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, any 
of the presumptive diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service.  38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  

In accordance with the Section 201 of the Veterans Benefits 
Act of 2003, 38 U.S.C.A. § 1112(b) has been amended to 
eliminate the 30 day internment or detainment requirement for 
a former prisoner of war who incurs a psychosis, any of the 
anxiety states, dysthymic disorders, organic residuals of 
frostbite and posttraumatic arthritis.  This amendment also 
codifies cirrhosis of the liver as a presumptive disability 
for a former prisoner of war who was interned for at least 
30 days.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).

In this case, however, the veteran has not claimed service 
connection for any of the disabilities referred to in the 
amendments to 38 U.S.C.A. § 1112(b) and he does not contend 
that he was a prisoner of war for thirty or more days.  
Consequently, even if there were acceptable service 
department evidence showing he had been a prisoner of war 
from April 9 or 10, 1942 to April 25, 1942, such status would 
not qualify him for presumptive service connection under the 
provisions of 38 U.S.C.A. § 1112(b) and 38 C.F.R. § 3.309(c).  

Analysis

The veteran seeks status as a former prisoner of war.  He 
contends that, on either April 9 or 10, 1942, he was captured 
by the Japanese in Bataan.  He contends that during the first 
day of the "death march" he and four others were taken to a 
nearby enemy camp to gather firewood.  On the fourth day, 
while resuming the march to Balanga concentration camp, there 
was an explosion from shelling.  This resulted in confusion 
and later that night as they approached Balanga concentration 
camp, he and six other prisoners of war escaped and joined 
their civilian friends.  They changed out of their army 
uniforms and into civilian clothes.  They remained disguised 
as civilians until their escape from Bataan on April 25, 
1942.  

In this case, the persuasive evidence does not support the 
claim that he was a former prisoner of war.  The service 
certification issued by the United States Department of the 
Army on November 26, 1956, shows the veteran had recognized 
service from November 1941 to April 1942; recognized 
guerrilla service with [redacted] 
from November 1942 to July 1945; and, regular Philippine Army 
service with the [redacted] , in the United 
States Armed Forces in the Far East (USAFFE), from July 1945 
to April 1946.  The service department specifically 
determined that the veteran did not have any recognized 
active service from April 9, 1942 to November 16, 1942.  The 
service department also specifically determined that the 
veteran was not a prisoner of war for any certified period of 
active service.  

The evidence indicates that this service information was 
compiled from the best evidence available in the files of 
their office and considered factually accurate in the absence 
of evidence to the contrary.  

Other evidence also supports this official service department 
certification.  In connection with a 1993 claim, the RO 
obtained a service department prisoner of war list, which did 
not include the veteran as a prisoner of war.  In February 
1997 the veteran submitted a November 1996 statement from the 
Department of the Army.  The letter certified that the 
records and all the evidence presented had been reexamined 
and there was no basis found to warrant a change in the 
service certification furnished to the VA.  

The December 1962 notice from the Philippine National Red 
Cross indicates the veteran was awarded compensation as a 
living prisoner of war.  This is not a document issued by the 
official service department.  It does not contain information 
as to when, where, or how long the veteran had been a 
prisoner of war.  

Although the veteran's service personnel records, including 
his Affidavit for Philippine Army Personnel, indicate that 
the he was a prisoner of war in April 1942, these are also 
not documents issued by the official service department.  

The August 1961 affidavit indicates that enemy soldiers, who 
were stationed in Balanga, where he remained as a prisoner of 
war in that unit until he escaped, detained the veteran and 
six others.  The circumstances contained in this evidence is 
somewhat conflicting when compared to the details of the 
events related by the veteran.  In any event, as noted above, 
service department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  
Duro, supra; see also, Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

Inasmuch as the service department has certified that the 
veteran was not a prisoner of war for any certified period of 
active service, the Board must conclude that the claim for 
entitlement to prisoner of war status must be denied as a 
matter of law.  Sabonis, supra.


ORDER

Entitlement to former prisoner of war status.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


